Citation Nr: 1040202	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of a lung 
contusion, other than bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to April 1946 
and from March 1951 to December 1952.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claim is now under the jurisdiction of the 
St. Petersburg, Florida RO.

In June 2004, the Veteran presented testimony at a hearing 
conducted by a local RO hearing officer.  A transcript of this 
hearing is in the Veteran's claims folder.

In December 2005, the Board remanded this matter to the RO so 
that the Veteran could be scheduled for a video conference 
hearing to be conducted by a Veterans Law Judge.  The Veteran 
failed to report for such a hearing scheduled to have taken place 
in September 2006.  Therefore, the Board will proceed as if the 
request for the hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d).

The Board remanded this claim, in July 2008, September 2009, and 
May 2010 so that additional development of the evidence could be 
conducted.  In its July 2008 remand, the Board sought to develop 
additional evidence concerning a claim for entitlement to service 
connection for bronchitis.  Following this evidentiary 
development, the Board, in September 2009, denied the claim for 
entitlement to service connection for a lung condition, claimed 
as chronic bronchitis.  Accordingly, this matter is no longer 
before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As set forth in more detail below, a remand is again 
unfortunately necessary with respect to the issue presently 
before the Board on appeal.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

This case was last remanded in May 2010 for additional 
development of the record.  Unfortunately, the Board finds that 
the requested action was not sufficiently completed.  
Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

As noted by the Board in May 2010, and as mentioned by the Board 
in September 2009, the Veteran's claim for the residuals of a 
lung contusion, other than bronchitis, was previously remanded by 
the Board for a VA examination; that examination was conducted in 
November 2008.  However, the examiner's opinion only specifically 
addressed chronic bronchitis, which he noted was not caused by 
chest contusions.  However, the Board noted that the Veteran had 
also been diagnosed with right lower lobe pneumonia, COPD, asthma 
and/or allergic rhinitis, possible left lobe pneumonia and 
exposure to asbestos.  Therefore, because the November 2008 VA 
examination report did not mention a number of the Veteran's lung 
conditions which were possible residuals of his in-service lung 
contusion, the Board determined that an examination based on a 
review of the record and focusing on the relationship, if any, 
between the Veteran's current lung disorders and his period of 
service was to be conducted prior to further appellate 
consideration of the Veteran's claim.

Thus, the Board's September 2009 remand directed, inter alia, 
that the Veteran should be afforded a VA examination to obtain an 
opinion as to whether any current lung disorders were causally or 
etiologically related to his active service.  The examiner was to 
state whether the Veteran had a current diagnosis of any lung 
disorders, and if so, whether it was at least as likely as not 
that the diagnosed condition(s) were causally or etiologically 
related to his active service.  The examiner was to provide a 
clear rationale for all opinions provided and a discussion of the 
facts and medical principles involved.

A November 2009 VA medical report, called a "C &P [compensation 
and pension] Examination Consult," was completed by the 
physician who conducted the November 2008 VA examination.  The 
examiner characterized the premise of the report as a 
"restatement of requested medical opinion."  It appears that 
the Veteran was not "afforded a VA examination," contrary to 
the instructions set out in the Board's September 2009 remand.  
The examiner stated that the "claimed lung disorders is (sic) 
not caused by or a result of [the Veteran's] lung contusion in 
[service]."  In a sentence repeating nearly the same thing, the 
examiner listed the "claimed lung disorders" as including 
"chronic bronchits (sic), copd [chronic obstructive pulmonary 
disease], asthma, allergic rhinitis, left lobe pneumonia, right 
lobe pneumonia."  The examiner added that these cited disorders 
were not due to the Veteran's in-service lung contusion.  

The "rationale" for this opinion was that the November 2008 
examination "has no evidence of right or left pneumonia, asthma 
or allergic rhinitis."  The examiner also stated that "COPD is 
clinically synonymous with chronic bronchitis."  The examiner 
also noted that COPD "does not develop from a lung contusion" 
and that "asthma and allergic rhinitis is an impression in a 
clinical note [dated in] 2002" and that "the history obtained 
in [November 2008] is negative for asthma."  With regard 
specifically to pneumonia, the examiner noted that the 
"diagnosis of right lower lobe pneumonia was made in x[-]ray 
reports in [January 2001] an [December 2001] and the left lower 
lobe pneumonia was noted in a clinical record dated [August 2, 
2002]."  The examiner then added, "These conditions have long 
been resolved.  He has no clinical signs of either left or right 
pneumonia in the [November 2008] C&P exam[ination] report."

From these sentences, added the Board in May 2010, it appeared 
that, with the exception of the COPD which the examiner did state 
did not develop from a lung contusion, the examiner decided that 
it was not necessary to provide the opinion that the Board sought 
in its remand with regard to the other respiratory or lung 
conditions because they were no longer present currently but had 
"long been resolved."  That the examiner decided this and that 
the AMC did not recognize such a decision on the part of the 
examiner as creating an inadequate report which should have been 
corrected is unfortunate.  However, the Board concluded that the 
report was inadequate, and therefore remand was required to 
obtain the opinions sought, and to afford the Veteran an 
examination.  Stegall.


Of significant note, the Board pointed out in May 2010 that 
although it is true that service connection may not be granted 
for disability which existed in the past but no longer exists, 
service connection may be granted for a disability that existed 
at the time that the claim was filed.  McClain v. Nicholson, 21 
Vet. App. 319 (2007) (holding that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even though the 
disability resolves prior to VA's adjudication of the claim).  In 
this case, the Veteran's claim for service connection for a lung 
condition was filed in June 2002, and so the Board is mindful 
that the pendency of the claim and the appeal of it have been 
long.  But, as the examiner herself noted in November 2009, lung 
and respiratory conditions such as asthma, allergic rhinitis, and 
pneumonia were noted in medical reports in 2002.  Therefore, the 
opinion that the Board requested with regard to these disorders 
must be provided; in other words, what is the likelihood that 
these lung or respiratory disorders are the result of the lung 
contusion in service or are otherwise related to a disease or 
injury in service.

Specifically, the VA physician in November 2009, in addition to 
not affording the Veteran an examination, also did not render an 
opinion responsive to the question of "whether it [was] at least 
as likely as not" that the Veteran had a "current" -- by which 
is meant any lung or respiratory disorder shown by medical 
evidence since 2002 -- diagnosis of any lung disorder which was 
"casually or etiologically related to his active service."  
Accordingly, the development ordered by the Board in September 
2009 appeared to not have been sufficiently accomplished.  
Additional action, noted the Board in May 2010, was therefore 
required.  Stegall; see also 38 C.F.R. § 3.159(c)(4) (2009).  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 
also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a 
medical opinion must describe the disability in sufficient detail 
so the Board can make a fully informed evaluation of the 
disability).  The Board concluded in May 2010 that the VA 
"consult" obtained in September 2009 was not an "examination" 
and that the opinions rendered were inadequate.  


As such, pursuant to the Board's May 2010 remand, the following 
development was ordered to occur:

1.  The Veteran must be afforded a VA 
examination for the purpose of obtaining 
an opinion as to whether any current 
("current" meaning any lung or respiratory 
disorders shown to have existed at any time 
since 2002 when the Veteran filed his 
claim) lung disorders are causally or 
etiologically related to his active 
service.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  After 
examining the Veteran and reviewing the 
claims folder, to include the Veteran's 
service treatment records, and all post 
service VA and private medical records, the 
examiner should provide an opinion as to 
whether the any current lung disorders or 
any lung or respiratory disorders shown by 
the medical evidence to have existed since 
2002-such as COPD, asthma, allergic 
rhinitis, and pneumonia--and if so, whether 
it is at least as likely as not that the 
diagnosed condition(s) are causally or 
etiologically related to his active service 
including a lung contusion.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

A clear rationale for all opinions provided 
would be helpful and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.1.  The RO should 
contact the appropriate repository of 
records and obtain verification of the 
appellant's duty status for March 9, 1996.  
All efforts to obtain this information, and 
the responses received, must be documented 
in the claims file.  Moreover, such efforts 
must continue until it is concluded that 
the information sought does not exist or 
that further attempts to obtain it would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  

Of record is a "C&P Examination Consult" report, dated in June 
2010, and signed in July 2010.  The examiner reported in detail 
the Veteran's medical history, which was noted to include 
pneumonia suffered by the Veteran on two occasions in March and 
June 2010.  The Veteran was also reported to have suffered from 
pneumonia in June 2002, as well as being diagnosed, per pulmonary 
function tests in July 2003, with an obstructive lung defect.  
Pulmonary function tests conducted in July 2010 showed a moderate 
obstructive lung defect.  While the Board observes that the 
examination report itself indicated that "[t]he Veteran must be 
afforded a VA examination for the purpose of obtaining an opinion 
as to whether any current ('current' meaning any lung or 
respiratory disorders shown to have existed at any time since 
2002 when the Veteran filed his claim) lung disorders are 
causally or etiologically related to his active service," the 
examiner reported that the Veteran's "current" lung condition 
included "moderate obstructive lung defect, and chronic 
bronchitis, and history of pneumonias (according to wife, but 
there are no available recent records about the pneumonia)."  
The examiner added that the Veteran's "current lung condition" 
which is a moderate obstructive lung defect was not caused by or 
a result of nor causally or etiologically related to his active 
service, including a lung contusion occurring in 1952.

Here, in that diagnoses of asthma, allergic rhinitis, and 
pneumonia, dated from 2002 to the present, are clearly of record, 
the opinion given by the VA physician in July 2010 is clearly not 
sufficiently responsive to that sought in the Board's May 2010 
remand instructions.  Stegall.  Therefore, an addendum opinion 
should be sought by the examiner who examined the appellant in 
June 2010.

The Board further finds as this case is being remanded anyway, 
the Veteran should be contacted in an effort to obtain the 
medical records associated with his claimed treatment for 
pneumonia in March and June 2010.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran 
and request that he inform VA as to where 
he was treated for pneumonia in March and 
June 2010.  To assist in acquiring these 
sought after medical records, the RO should 
provide the Veteran with a VA Form 21-4142 
(Authorization and Consent to Release 
Information) for him to complete in the 
event that this 2010 treatment was afforded 
him by a private, as opposed to a VA, 
medical provider.  If any named records 
cannot be obtained, the attempts to obtain 
them should be documented for the record, 
and the Veteran informed in writing.

2.  The AMC/RO should then forward the 
claim folder to the VA physician who 
conducted the June 2010 "C&P Examination 
Consult."  After reviewing the claim 
folder, to include the June 2010 report 
findings, as well as any additional 
evidence associated with the record 
pursuant to this remand, the physician 
should provide an opinion, with supporting 
rationale, as to whether it is as least as 
likely as not that the appellant's asthma, 
allergic rhinitis, and/or pneumonia, shown 
to have been diagnosed since 2002, is at 
least as likely as not causally or 
etiologically related to his active 
service, including as due to a lung 
contusion.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it. 

A clear rationale for all opinions provided 
would be helpful and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  In the event that the physician who 
conducted the June 2010 VA examination is 
unavailable, the AMC/RO should arrange for 
the appellant to be afforded a VA 
examination for the purpose of obtaining an 
opinion as to whether asthma, allergic 
rhinitis, and/or pneumonia -- shown to have 
been diagnosed since 2002 - are causally or 
etiologically related to his active 
service.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  After 
examining the Veteran and reviewing the 
claims folder, to include the Veteran's 
service treatment records, and all post 
service VA and private medical records, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the diagnosed asthma, allergic 
rhinitis, and/or pneumonia - since 2002 - 
are causally or etiologically related to 
his active service including a lung 
contusion.

Note: The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

A clear rationale for all opinions provided 
would be helpful and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  To help avoid future remand, the AMC/RO 
must ensure that the required actions have 
been accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall.

5.  The Veteran is hereby notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).


In the event that the Veteran does not 
report for a scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After completing the required actions, 
and after conducting any additional 
development necessary based on the 
information obtained, the AMC/RO should 
readjudicate the Veteran's claim concerning 
entitlement to service connection.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose of 
this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is required on 
his part until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



